DETAILED ACTION
Notice to Applicant
	This communication is in response to amendment and remarks dated 10/14/22.  Claims 1, 6, and 15 have been amended.  Claims 1-20 are pending.  


Information Disclosure Statement
	Information disclosure statement dated 8/5/22 has been acknowledged and considered.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1-5, 15-16, 18-20 are drawn to a system and determination device for providing per-procedure pricing for a product, which is within the four statutory categories (i.e. machine).    Claims 6-7, 9-14 are drawn to a method of providing per-procedure pricing for a product by a determination device, which is within the four statutory categories (i.e. process).   

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A system for providing per-procedure pricing for a product, the system comprising: 
a facility monitoring system comprising: 
one or more data gathering devices having one or more input/output hardware components and imaging device hardware, the one or more data gathering devices collecting data pertaining to use of a plurality of units of the product over a period of time via the one or more input/output hardware components and the imaging device hardware; 
and a product provider system communicatively coupled to the facility monitoring system, the product provider system comprising: 
a determination device that receives the data from the one or more data gathering devices and determines a total average number of units per procedure for the product, the determination device comprising a machine learning component trained to determine an expected number of units per procedure and determine a plurality of pricing tiers determine a plurality of pricing tiers based on the determined expected number of units per procedure, wherein the pricing tiers establishing a price that is used by the determination device to calculate an adjusted per-procedure price for the product over the period of time, the determination device issuing a rebate if the adjusted per-procedure price is less than an upfront cost paid.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because determining an average number of units; determining an expected number of units per procedure; and determining a plurality or pricing tiers and calculating an adjusted per procedure price are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting “hardware components” language, nothing precludes the steps from practically being performed mentally in one’s head or by pen and paper.  For instance, a user could practically in his or her mind determine the total average number of units per procedure for a product, determine an expected number of units per procedure, determine pricing tiers and then calculate an adjusted per procedure price for a product.  Independent claims 6 and 15 further teach pricing tiers based on a determined efficiency of use.  This also could be practically done in the human mind and is directed to an abstract idea.  
  Furthermore, dependent claims 9-10 and 18 teach limitations describing the pricing tiers and price-per-unit is calculated which further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for providing per-procedure pricing for a product, the system comprising: 
a facility monitoring system (generally link the abstract idea to a particular technological environment or field of use MPEP 2106.05(h))comprising: 
one or more data gathering devices having one or more input/output hardware components and imaging device hardware, the one or more data gathering devices collecting data pertaining to use of a plurality of units of the product over a period of time via the one or more input/output hardware components and the imaging device hardware (generally link the abstract idea to a particular technological environment or field of use MPEP 2106.05(h; insignificant extrasolution activity to the abstract idea, see MPEP 2106.05(g))); 
and a product provider system communicatively coupled to the facility monitoring system (generally link the abstract idea to a particular technological environment or field of use MPEP 2106.05(h)), the product provider system comprising: 
a determination device that receives the data from the one or more data gathering devices (insignificant extrasolution activity to the abstract idea, see MPEP 2106.05(g)) and determines a total average number of units per procedure for the product, the determination device comprising a machine learning component trained (amount to mere instructions to apply an exception, see MPEP 2106.05(f)) to determine an expected number of units per procedure and determine a plurality of pricing tiers, wherein the pricing tiers establishing a price that is used by the determination device to calculate an adjusted per-procedure price for the product over the period of time, the determination device issuing a rebate if the adjusted per-procedure price is less than an upfront cost paid (amount to mere instructions to apply an exception, see MPEP 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
add insignificant extrasolution activity to the abstract idea, see MPEP 2106.05(g).  
 receiving the data from the one or more data gathering devices and collecting data pertaining to use of a plurality of units of the product over time amounts to mere data gathering 
amount to mere instructions to apply an exception, see MPEP 2106.05(f).  
the recitation of issuing a rebate if the adjusted per-procedure price is less than an upfront cost paid recites only the idea of a solution or outcome (i.e. claim fails to recite details of how a solution to a problem is accomplished).  
in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’".
the recitation of a machine learning component recites only the idea of a solution or outcome (i.e. claim fails to recite details of how a solution to a problem is accomplished).  

Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer.  The independent claims only recite the machine learning and training in a generic manner. Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer and is beyond conventional use of components, as opposed to the efficiency of the process, or of any other technological aspect of the computer.
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of a facility monitoring system; data gathering devices; input/output hardware components and imaging device hardware merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 15 and analogous independent claims 6 and 15 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 2-5, 7, 13 and 16: These claims recite displaying data on an interface; storing data; providing information; retrieving data -- which therefore merely represent insignificant extra-solution (data gathering and data outputting) activity (see MPEP § 2106.05(g)).

Claims 11, 12, and 19: These claims specify a remote machine learning server and software modules which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).

Claims 14 and 20: These claims recites continuously updating the model which thus amounts to mere instructions to apply an exception by invoking the computer as a tool OR reciting the idea of a solution (i.e. claim fails to recite details of how a solution to a problem is accomplished) or outcome (see MPEP § 2106.05(f)).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.



2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Specifically, for the collecting step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. 
The background does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component and there is no indication that the combination of steps collect the data in an unconventional way to provide an inventive concept.  
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature: paragraphs [0043], [0069] of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. collecting and retrieving data) and conventional activities previously known to the pertinent industry (i.e. healthcare). 
 The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

Therefore, claims 1-7, 9-16, and 18-20 are ineligible under 35 USC §101.


Subject Matter free from Prior Art
	Gice (20110288879) teaches systems and methods for assessing medical costs of claims.  Specifically Gice, para. [0025] teaches systems, apparatus, methods and articles of manufacture provide for projecting costs of medical care based on one or more sources of pricing information, including but not limited to (i) medical fee schedule pricing information, (ii) Usual and Customary Rate pricing information, (iii) Medicare pricing information and (iv) historical information based on amounts actually paid in the past.  

	HIWATARI (JP4846944), the closest foreign prior art of record, teaches a sales method for a device including a contract process for providing the sum of payment per unit use.  Paul (Paul, Douglas D.  “ONE MODEL OR TWO? CONSIDERATIONS FOR HIGH-VOLUME ACTIVITY-BASED COSTING.”  Cost Management 35.6: 10-15. Thomson Reuters (Tax & Accounting) Inc. (Nov/Dec 2012)), the closest non-patent literature of record, teaches technologies to retrieve expenses and driver data, model and calculate the costs, and then export the results to multidimensional databases for analysis and exploration.

	However, the closest prior art of record does not expressly teach: 
a determination device that receives the data from the one or more data
gathering devices and determines a total average number of units per procedure
for the product, the determination device comprising a machine learning
component trained to determine a plurality of pricing tiers determine a plurality of pricing tiers based on the determined expected number of units per procedure, wherein the pricing tiers establishing a price that is used by the determination device to calculate an adjusted per-procedure price for the product over the period of time, the determination device issuing a rebate if the adjusted per-procedure price is less than an upfront cost paid.


Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8 and 17 teach specific data to apply to the machine learning model such that the machine learning model is not recited merely at a generic level.  This amounts to a practical application of the abstract idea.  


Response to Arguments
Applicant's arguments filed Oct. 14, 2022 have been fully considered but they are not persuasive.   Applicant begins arguments on pg. 8 of the 10/14/22 Remarks traversing the current rejection under 35 USC 101.  On pg. 9 of the Remarks Applicant argues that the independent claims do not recite a mental process because the claims, under their broadest reasonable interpretation do not cover performance in the mind but for the recitation of generic computer components.  Specifically Applicant states that the claims cannot be directed to the abstract idea of a mental process because the claims teach the transfer and reception of data between devices.  However an abstract idea can be recited in a claim even if physical devices are also taught in the claims.  Examiner has made a prima case for ineligibility in the body of the rejection above.  The rejection: i. identifies and clearly articulates the judicial exception recited in the claims, ii. identifies any additional elements recited in the claims, and iii. explains why the additional elements do not amount to a practical application nor significantly more than the exception.  The facility monitoring system; data gathering devices; input/output hardware components and imaging device hardware merely limits the abstract idea the environment of a computer.  Examiner does not assert that the devices, itself, teach a mental process.   However a claim, can still be directed to an abstract idea (mental process) even if physical devices (generally applied) are taught in the claim.    


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        10/27/22